MEMORANDUM
PER CURIAM.
Movant has appealed from the denial, after a hearing, of his Rule 27.26 motion. Movant had pled guilty to the offenses of first degree burglary, stealing over $150 and unlawful use of a weapon, and by his Rule 27.26 motion sought to have the trial court vacate the judgment and conviction.
Movant contends that the denial of his motion was clearly erroneous because trial counsel did not speak to appellant until the day of trial and failed to secure a mental examination or investigate a defense of mental incapacity.
The trial court, in its findings of fact and conclusions of law, ruled that movant failed to demonstrate that there was ineffective assistance of counsel or how the alleged ineffective assistance of counsel made mov-ant’s guilty pleas involuntary or uninformed. The trial court’s denial of the motion rested in part on an assessment of the credibility of the witnesses at the Rule 27.26 hearing but also on the record of the guilty plea during which movant expressed complete satisfaction with counsel.
A thorough examination of the record on appeal indicates that movant has failed either to show that his plea was not voluntarily and intelligently made or that trial counsel should have investigated the defense of mental incapacity. The trial court’s judgment was based on findings of fact which were not clearly erroneous. An extended opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).